Name: 78/886/EEC: Council Decision of 16 October 1978 on the signature of the Protocol of 7 April 1978 further extending the International Olive Oil Agreement, 1963, and on the signature and deposit of the declaration of provisional application of that Protocol
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-10-31

 Avis juridique important|31978D088678/886/EEC: Council Decision of 16 October 1978 on the signature of the Protocol of 7 April 1978 further extending the International Olive Oil Agreement, 1963, and on the signature and deposit of the declaration of provisional application of that Protocol Official Journal L 306 , 31/10/1978 P. 0029**** COUNCIL DECISION OF 16 OCTOBER 1978 ON THE SIGNATURE OF THE PROTOCOL OF 7 APRIL 1978 FURTHER EXTENDING THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 , AND ON THE SIGNATURE AND DEPOSIT OF THE DECLARATION OF PROVISIONAL APPLICATION OF THAT PROTOCOL ( 78/886/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 113 THEREOF , HAVING REGARD TO THE RECOMMENDATION FROM THE COMMISSION , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSON EMPOWERED : - TO SIGN THE PROTOCOL OF 7 APRIL 1978 FURTHER EXTENDING THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 , - TO SIGN THE DECLARATION OF PROVISIONAL APPLICATION OF THE SAID PROTOCOL AND TO DEPOSIT IT WITH THE GOVERNMENT OF SPAIN . THE TEXT OF THE PROTOCOL AND DECLARATION IS ANNEXED TO THIS DECISION . DONE AT LUXEMBOURG , 16 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI **** PROTOCOL OF 7 APRIL 1978 FURTHER EXTENDING THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 , AS AMENDED AND EXTENDED THE PARTIES TO THIS PROTOCOL , WHEREAS THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 - REPLACING THE 1956 AGREEMENT AMENDED BY THE PROTOCOL OF 3 APRIL 1958 - AS EXTENDED AND AMENDED BY THE SUCCESSIVE PROTOCOLS ADOPTED IN GENEVA ON 30 MARCH 1967 , 7 MARCH 1969 AND 23 MARCH 1973 , INCLUDING THE AMENDMENTS WHICH CAME INTO FORCE ON 1 NOVEMBER 1971 UNDER THE PROVISIONS OF ARTICLE 38 OF THE AGREEMENT ( ALL OF WHICH INSTRUMENTS ARE HEREINAFTER REFERRED TO AS ' THE AGREEMENT ' ) IS , IN PRINCIPLE , DUE TO EXPIRE ON 31 DECEMBER 1978 , DEEMING THAT A ONE-YEAR EXTENSION OF THE AGREEMENT IS REQUIRED IN ORDER TO CONTINUE PREPARATORY WORK FOR THE NEGOTIATION OF A NEW INTERNATIONAL OLIVE OIL AGREEMENT UNDER UNCTAD RESOLUTION 93 ( IV ) CONCERNING THE INTEGRATED PROGRAMME FOR COMMODITIES , THE COMMODITY COVERAGE OF WHICH INCLUDES OLIVE OIL , HAVE AGREED ON THE FOLLOWING : ARTICLE 1 THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL , SHALL , AS BETWEEN THE PARTIES TO THIS PROTOCOL , CONTINUE IN FORCE UNTIL 31 DECEMBER 1979 . ARTICLE 2 1 . ANY GOVERNMENT WHICH BECOMES A PARTY TO THIS PROTOCOL SHALL BE A PARTY TO THE AGREEMENT AS EXTENDED THEREBY . 2 . SO FAR AS THE PARTIES TO THIS PROTOCOL ARE CONCERNED , THE AGREEMENT AND THIS PROTOCOL SHALL BE READ AND INTERPRETED AS ONE SINGLE INSTRUMENT AND SHALL BE KNOWN AS THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 , AS AMENDED AND EXTENDED , 1978 . ARTICLE 3 1 . ANY GOVERNMENT WHICH IS A MEMBER OF THE UNITED NATIONS CONFERENCE ON TRADE AND DEVELOPMENT MAY BECOME A PARTY TO THIS PROTOCOL IN ACCORDANCE WITH ITS CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES : ( A ) BY SIGNING IT ; OR ( B ) BY RATIFYING , ACCEPTING OR APPROVING IT AFTER HAVING SIGNED IT SUBJECT TO RATIFICATION , ACCEPTANCE OR APPROVAL ; OR ( C ) BY ACCEDING TO IT . 2 . EACH SIGNATORY GOVERNMENT SHALL , ON SIGNING THIS PROTOCOL , STATE WHETHER ACCORDING TO ITS CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES ITS SIGNATURE IS , OR IS NOT , SUBJECT TO RATIFICATION , ACCEPTANCE OR APPROVAL . ARTICLE 4 THIS PROTOCOL SHALL BE OPEN FOR SIGNATURE IN MADRID WITH THE GOVERNMENT OF SPAIN ( HEREINAFTER REFERRED TO AS ' THE DEPOSITARY ' ) UNTIL 31 OCTOBER 1978 INCLUSIVE . ARTICLE 5 IN CASES WHERE RATIFICATION , ACCEPTANCE OR APPROVAL IS REQUIRED , THE APPROPRIATE INSTRUMENT SHALL BE DEPOSITED WITH THE DEPOSITARY NOT LATER THAN 31 DECEMBER 1978 , ON THE UNDERSTANDING THAT THE COUNCIL MAY GRANT AN EXTENSION OR EXTENSIONS OF THIS TIME TO ANY SIGNATORY GOVERNMENT WHICH HAS NOT DEPOSITED THE SAID INSTRUMENT BY THIS DATE . ARTICLE 6 ANY NON-SIGNATORY GOVERNMENT ENTITLED TO ACCEDE TO THIS PROTOCOL UNDER ARTICLE 9 MAY NOTIFY THE DEPOSITARY THAT IT IS UNDERTAKING TO SATISFY THE CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES REQUIRED TO ACCEDE TO THIS PROTOCOL AS RAPIDLY AS POSSIBLE . ARTICLE 7 1 . ANY SIGNATORY GOVERNMENT WHICH HAS NOT BEEN ABLE TO DEPOSIT ITS INSTRUMENT OF RATIFICATION , ACCEPTANCE OR APPROVAL BY 31 DECEMBER 1978 AND HAS BEEN GRANTED AN EXTENSION OF TIME UNDER ARTICLE 5 OF THIS PROTOCOL , AND ANY NON-SIGNATORY GOVERNMENT WHICH HAS MADE A NOTIFICATION PURSUANT TO ARTICLE 6 OF THIS PROTOCOL , MAY NOTIFY THE DEPOSITARY THAT IT WILL PROVISIONALLY APPLY THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL . 2 . DURING THE ENTIRE PERIOD WHEN THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL , IS IN FORCE , EITHER DEFINITIVELY OR PROVISIONALLY , A SIGNATORY OR NON-SIGNATORY GOVERNMENT WHICH HAS MADE A NOTIFICATION UNDER PARAGRAPH 1 OF THIS ARTICLE SHALL BE A PROVISIONAL MEMBER WITH ALL THE RIGHTS AND DUTIES OF A MEMBER UNTIL THAT GOVERNMENT BECOMES A CONTRACTING PARTY . ARTICLE 8 1 . THIS PROTOCOL SHALL ENTER INTO FORCE DEFINITIVELY ON 1 JANUARY 1979 , OR ON ANY DATE WITHIN THE 12 MONTHS THEREAFTER , BETWEEN THE GOVERNMENTS WHICH HAVE SIGNED IT AND , IN CASES WHERE THEIR CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES SO REQUIRE , HAVE RATIFIED , ACCEPTED OR APPROVED IT , OR HAVE ACCEDED TO IT , IF THESE GOVERNMENTS INCLUDE THOSE OF SIX MAINLY PRODUCING COUNTRIES , TOGETHER ACCOUNTING FOR AT LEAST 60 % OF WORLDWIDE OLIVE OIL PRODUCTION DURING THE REFERENCE PERIOD STIPULATED IN ARTICLE 3 OF THE AGREEMENT , AS WELL AS THOSE OF THREE MAINLY IMPORTING COUNTRIES . IF THIS PROTOCOL HAS NOT DEFINITIVELY ENTERED INTO FORCE IN ACCORDANCE WITH THE PRECEDING SENTENCE , IT SHALL DO SO AT ANY TIME AFTER IT IS PROVISIONALLY IN FORCE WHEN THE NUMERICAL AND PRODUCTION PERCENTAGE REQUIREMENTS OF THIS PARAGRAPH ARE SATISFIED BY THE DEPOSIT OF INSTRUMENTS OF RATIFICATION , ACCEPTANCE , APPROVAL OR ACCESSION . 2 . THIS PROTOCOL SHALL ENTER INTO FORCE PROVISIONALLY ON 1 JANUARY 1979 , OR ON ANY DATE WITHIN THE 12 MONTHS THEREAFTER , BETWEEN THE GOVERNMENTS WHICH HAVE SIGNED IT AND , IN CASES WHERE THEIR CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES SO REQUIRE , HAVE RATIFIED , ACCEPTED OR APPROVED IT , OR HAVE ACCEDED TO IT , OR HAVE INDICATED THAT THEY WILL APPLY IT PROVISIONALLY , IF THESE GOVERNMENTS INCLUDE THOSE OF SIX MAINLY PRODUCING COUNTRIES TOGETHER ACCOUNTING FOR AT LEAST 60 % OF WORLDWIDE OLIVE OIL PRODUCTION DURING THE REFERENCE PERIOD STIPULATED IN ARTICLE 3 OF THE AGREEMENT , AS WELL AS THOSE OF THREE MAINLY IMPORTING COUNTRIES . 3 . IF BY 1 JANUARY 1979 THIS PROTOCOL HAS NOT ENTERED INTO FORCE EITHER PROVISIONALLY OR DEFINITIVELY IN THE MANNER DESCRIBED IN PARAGRAPHS 1 AND 2 OF THIS ARTICLE , BUT HAS RECEIVED A SUFFICIENT NUMBER OF SIGNATURES TO ENABLE IT TO ENTER INTO FORCE AFTER RATIFICATION , ACCEPTANCE OR APPROVAL IN CONFORMITY WITH THE RELEVANT PROVISIONS OF THIS PROTOCOL , THEN THE AGREEMENT SHALL , IN ACCORDANCE WITH PARAGRAPH 4 OF ARTICLE 37 , CONTINUE IN FORCE BEYOND 1 JANUARY 1979 UNTIL THE DATE OF THE PROVISIONAL OR DEFINITIVE ENTRY INTO FORCE OF THIS PROTOCOL , PROVIDED THAT THE PERIOD OF SUCH EXTENSION SHALL NOT EXCEED 12 MONTHS . 4 . IF BY 31 OCTOBER 1978 THIS PROTOCOL HAS NOT RECEIVED THE NUMBER OF SIGNATURES REQUIRED FOR IT TO ENTER INTO FORCE AFTER RATIFICATION , ACCEPTANCE OR APPROVAL , THE GOVERNMENTS WHICH HAVE SIGNED IT AND , WHERE THEIR CONSTITUTIONAL OR INSTITUTIONAL PROCEDURES SO REQUIRE , HAVE RATIFIED , ACCEPTED , APPROVED OR ACCEDED TO THIS PROTOCOL OR HAVE STATED THAT THEY WILL APPLY IT PROVISIONALLY , MAY DECIDE BY COMMON AGREEMENT THAT THIS PROTOCOL SHALL ENTER INTO FORCE AMONG THEMSELVES , OR MAY TAKE WHATEVER OTHER ACTION THEY CONSIDER IS REQUIRED BY THE CIRCUMSTANCES . ARTICLE 9 1 . THIS PROTOCOL SHALL BE OPEN FOR ACCESSION BY ANY NON-SIGNATORY GOVERNMENT WHICH IS A MEMBER OF THE UNITED NATIONS CONFERENCE ON TRADE AND DEVELOPMENT . 2 . ACCESSION TO THIS PROTOCOL SHALL BE DEEMED TO BE ACCESSION TO THE AGREEMENT , AS EXTENDED THEREBY . 3 . ACCESSION SHALL BE EFFECTED BY THE DEPOSIT OF AN INSTRUMENT OF ACCESSION WITH THE DEPOSITARY AND SHALL TAKE EFFECT FROM THE DATE OF DEPOSIT OF SUCH INSTRUMENT OR ON THE DATE OF ENTRY INTO FORCE OF THIS PROTOCOL , WHICHEVER DATE IS THE LATER . ARTICLE 10 IF BY 31 DECEMBER 1979 A NEW AGREEMENT HAS BEEN NEGOTIATED AND HAS RECEIVED THE REQUIRED NUMBER OF SIGNATURES TO ENABLE IT TO ENTER INTO FORCE AFTER RATIFICATION , ACCEPTANCE OR APPROVAL , AND IF THAT NEW AGREEMENT HAS NOT ENTERED INTO FORCE , EITHER PROVISIONALLY OR DEFINITIVELY , THE PRESENT PROTOCOL SHALL CONTINUE IN FORCE BEYOND 31 DECEMBER 1979 UNTIL THE ENTRY INTO FORCE OF THE NEW AGREEMENT , PROVIDED THAT THE PERIOD OF SUCH EXTENSION SHALL NOT EXCEED 12 MONTHS . ARTICLE 11 1 . ANY GOVERNMENT MAY , UPON SIGNATURE , OR UPON DEPOSIT OF ITS INSTRUMENT OF RATIFICATION , ACCEPTANCE OR APPROVAL OF THIS PROTOCOL , OR UPON ACCESSION THERETO , DECLARE BY NOTICE ADDRESSED TO THE DEPOSITARY THAT THE AGREEMENT AS EXTENDED BY THIS PROTOCOL SHALL EXTEND TO ANY OF THE TERRITORIES FOR WHOSE INTERNATIONAL RELATIONS THAT GOVERNMENT IS FOR THE TIME BEING ULTIMATELY RESPONSIBLE . THE AGREEMENT SHALL EXTEND TO THE TERRITORIES NAMED IN THE NOTIFICATION FROM THE DATE OF SUCH NOTIFICATION OR FROM THE DATE ON WHICH THE PRESENT PROTOCOL ENTERS INTO FORCE FOR THAT GOVERNMENT , WHICHEVER IS THE LATER . 2 . ANY CONTRACTING PARTY WHICH HAS MADE A DECLARATION PURSUANT TO PARAGRAPH 1 OF THIS ARTICLE MAY , AT ANY LATER TIME , BY NOTIFICATION TO THE DEPOSITARY , DECLARE THAT THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL , SHALL CEASE TO EXTEND TO THE TERRITORY NAMED IN THE NOTIFICATION AND THE AGREEMENT SHALL CEASE TO EXTEND TO SUCH TERRITORY FROM THE DATE OF SUCH NOTIFICATION . 3 . WHEN A TERRITORY TO WHICH THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL , HAS BEEN EXTENDED UNDER PARAGRAPH 1 OF THIS ARTICLE SUBSEQUENTLY ATTAINS INDEPENDENCE , ITS GOVERNMENT MAY , WITHIN 90 DAYS AFTER THE ATTAINMENT OF INDEPENDENCE , DECLARE BY NOTIFICATION TO THE DEPOSITARY THAT IT HAS ASSUMED THE RIGHTS AND OBLIGATIONS OF A PARTY TO THE AGREEMENT , AS EXTENDED BY THIS PROTOCOL . IT SHALL BECOME A PARTY TO THE AGREEMENT FROM THE DATE OF SUCH NOTIFICATION . ARTICLE 12 THE DEPOSITARY OF THE AGREEMENT SHALL WITHOUT DELAY INFORM THE SIGNATORY AND ACCEDING GOVERNMENTS OF ANY SIGNATURE , RATIFICATION , ACCEPTANCE OR APPROVAL OF , OR ACCESSION TO , THIS PROTOCOL ; OF ANY NOTIFICATION MADE UNDER ARTICLES 6 AND 7 OF THIS PROTOCOL ; AND OF THE DATE OF ENTRY INTO FORCE OF THIS PROTOCOL . ARTICLE 13 ANY REFERENCE IN THIS PROTOCOL TO A GOVERNMENT SHALL BE CONSTRUED AS INCLUDING A REFERENCE TO THE EUROPEAN ECONOMIC COMMUNITY , OR ANY INTERGOVERNMENTAL ORGANIZATION HAVING RESPONSIBILITIES IN RESPECT OF THE NEGOTIATION , CONCLUSION AND APPLICATION OF INTERNATIONAL AGREEMENTS , IN PARTICULAR COMMODITY AGREEMENTS . ARTICLE 14 THE TEXTS OF THIS PROTOCOL IN THE ARABIC , ENGLISH , FRENCH , ITALIAN AND SPANISH LANGUAGES SHALL ALL BE EQUALLY AUTHENTIC , THE ORIGINALS BEING DEPOSITED WITH THE GOVERNMENT OF SPAIN . IN WITNESS WHEREOF , THE UNDERSIGNED , HAVING BEEN DULY AUTHORIZED TO THIS EFFECT BY THEIR RESPECTIVE GOVERNMENTS , HAVE SIGNED THIS PROTOCOL ON THE DATES APPEARING OPPOSITE THEIR SIGNATURES . DONE AT GENEVA , 7 APRIL 1978 . **** DECLARATION OF PROVISIONAL APPLICATION OF THE PROTOCOL OF 7 APRIL 1978 FURTHER EXTENDING THE OLIVE OIL AGREEMENT , 1963 IT IS UNLIKELY THAT THE EUROPEAN ECONOMIC COMMUNITY CAN COMPLETE BY 31 DECEMBER 1978 THE INSTITUTIONAL PROCEDURES PROVIDED FOR IN ARTICLE 5 OF THE PROTOCOL OF 7 APRIL 1978 FURTHER EXTENDING THE INTERNATIONAL OLIVE OIL AGREEMENT , 1963 , AS AMENDED AND EXTENDED . THEREFORE , IN ACCORDANCE WITH ARTICLE 7 OF THE SAID PROTOCOL , THE COMMUNITY MAKES THIS DECLARATION OF PROVISIONAL APPLICATION OF THIS PROTOCOL . BY DEPOSITING SUCH A DECLARATION , THE COMMUNITY CONSIDERS ITSELF TO BE PROVISIONALLY A PARTY TO THE PROTOCOL , WITH ALL THE RIGHTS AND OBLIGATIONS WHICH RESULT THEREFROM , UNTIL SUCH TIME AS THE COUNCIL OF THE EUROPEAN COMMUNITIES SHALL HAVE TAKEN A FINAL DECISION IN THE MATTER .